UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6237



EDWARD THOMAS SEYMOUR, III,

                                              Plaintiff - Appellant,


          versus


ROBERT LUSBY; LARRY WELCH, Administration;
CAPTAIN PARRIN, Calvert County Detention
Center,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, Senior District Judge.
(CA-03-1137-1-MJG)


Submitted: May 13, 2004                         Decided:   May 19, 2004


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward Thomas Seymour, III, Appellant Pro Se. John Francis Breads,
Jr., LOCAL GOVERNMENT INSURANCE TRUST, Columbia, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Edward Thomas Seymour, III, appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court. See Seymour v. Lusby, No. CA-03-1137-1-MJG (D. Md. Jan. 14,

2004).    We deny Seymour’s motions to file a formal brief, for oral

argument, and for appointment of counsel.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -